In an action in which a judgment was entered granting the plaintiff husband a divorce from defendant, he appeals from a "decision” of the Supreme Court, Kings County, rendered July 17, 1974. By order of this court dated January *95016, 1975 the notice of appeal was deemed to institute an appeal from the judgment of the same court, dated November 18, 1974. The appeal brings up for review so much of the judgment as (1) fixed the amount of alimony and (2) awarded exclusive possession of the marital residence to defendant. Judgment modified, on the' facts, by reducing the award of alimony to $35 per week. As so modified, judgment affirmed, insofar as reviewed, without costs. In our opinion the alimony award was excessive to the extent indicated herein. Martuscello, Acting P. J., Latham, Cohalan, Christ and Shapiro, JJ., concur.